Citation Nr: 0423793	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran seeks entitlement to higher ratings for both of 
his knee disabilities and asserts that he has severe 
instability in the knees and loss of functioning due to the 
instability as well as from the pain caused by arthritis that 
has increased in severity.  He stated in his June 2002 notice 
of disagreement that he had undergone right knee surgery, 
used a cane and a knee brace issued by VA, and had fallen at 
least ten times as a result of his knees giving out over the 
previous two years.  The veteran also relates that he has 
been advised that a right total knee replacement is in his 
future.

The medical records associated with the claims folder are 
only through early 2002 and do not include the treatment 
notes and/or operative report for the right knee surgery.  
Additionally, the veteran underwent VA examination in March 
2002, however, the report does not address functional loss 
and/or additional disability due to arthritic pain.  The 
examination report also does not include an opinion as to the 
veteran's employability.

Given the evidence of record, the Board finds that the 
medical record must be further developed in an effort to 
determine the current level of disability attributed to the 
veteran's knee disorders, including any limitation due to 
arthritis.  Additionally, medical evidence must be obtained 
as to what limitation, if any, is placed upon the veteran's 
ability to work as a result of his service-connected 
disabilities.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should update all VA treatment 
records and ensure that all records with 
respect to the veteran's right knee 
surgery are obtained and associated with 
the claims folder.

2.  Following receipt of all treatment 
records, the RO should schedule the 
veteran for an examination.  The examiner 
should be supplied with the veteran's 
claims folder.  The examiner should be 
requested to report on all functional 
limitation of the knees and render an 
opinion as to the interference, if any, 
with the veteran's employability due 
solely to the knee disabilities.  The 
examiner should also be requested to 
render an opinion as to whether the 
veteran experiences impairment due to 
instability of the knees and, as an 
additional limitation, impairment due to 
arthritic pain and/or other symptoms 
associated with any diagnosed 
degenerative disorder of the knees.  All 
opinions must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




